ORDER
The Disciplinary Review Board having recommended to the Court that PERRY J. HODGE of NEWARK, who was admitted to the bar of this State in 1984, and who was by Order of this Court dated January 12,1993, suspended from the practice of law for a period of three months, effective February 8, 1993, with restoration to practice conditioned on respondent’s practicing under the supervision of a proctorship for a period of two years, be restored to the practice of law, and good cause appearing;
It is ORDERED that PERRY J. HODGE of NEWARK, is hereby restored to the practice of law, effective immediately, and it is further
ORDERED that PERRY J. HODGE practice law under the supervision of a proctor approved by the Office of Attorney Ethics, for a period of two years and until further Order of this Court.